                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                                )
SELVIN RAMIRO MARTINEZ                          )
HERNANDEZ, et al.,                              )
                                                )
       Plaintiffs,                              )
                                                )
       v.                                       )           Civil Action No. CBD-18-1809
                                                )
AMBER’S DISPOSAL, LLC, et al.,                  )
                                                )
       Defendants.                              )
                                                )

                                            ORDER

       Plaintiffs Selvin Ramiro Martinez Hernandez (“Martinez”), Miguel Angel Leon Rivera

(“Rivera”), and Jesus N. Santamaria (“Santamaria”) (collectively “Plaintiffs”) brought claims for

overtime compensation under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.,

the Maryland Wage and Hour Law (“MWHL”), Md. Code Ann., Lab. & Empl. §§ 3-401, et seq.,

and the Maryland Wage Payment and Collection Law (“MWPCL”), Md. Code Ann., Lab. &

Empl. §§ 3-501, et seq. Plaintiffs sought damages, including liquidated and treble damages,

from Defendants Amber’s Disposal, LLC, Brenda J. McAlwee, Frank L. McAlwee, Jr., and

Robert D. Case (collectively “Defendants”). On January 10, 2019, the parties submitted a Joint

Motion for Approval of Settlement Agreement (“Joint Motion”), ECF No. 23. The parties’

settlement agreement (“Settlement Agreement”) states that Defendants will pay a total sum of

$26,000.00 to be divided as follows: (1) Plaintiff Martinez would receive $8,248.50 in

compensation for his claims; Plaintiff Santamaria would receive $2,448.00 in compensation for

his claims; and Plaintiff Rivera would receive $792.82 in compensation for his claims; (2)

Plaintiffs’ counsel would receive $14,324.68 in attorney’s fees; and (3) Plaintiffs’ counsel would
receive $186.00 as reimbursement for costs relating to this proceeding. The Court has reviewed

the Joint Motion, the accompanying memorandum, and the applicable law. No hearing is

deemed necessary. See Local Rule 105.6 (D. Md.). For the reasons stated in the accompanying

memorandum, on this 24th day of January 2019, the Court hereby GRANTS the parties’ Joint

Motion to the extent that it conforms with the amounts agreed to in the Settlement Agreement as:

(1) there exists a bona fide dispute; (2) the settlement agreement is both fair and reasonable

under the Saman test; and, (3) the agreed to attorney’s fees appear to be reasonable under Saman.



January 25, 2019                                                      /s/
                                                      Charles B. Day
                                                      United States Magistrate Judge




CBD/clc
